                                 UN ITED STATES DISTRICT CO URT
                                             fo r the
                              EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Keion Shyiem Everett                                                       Docket No. 7:17-CR-62-lH

                                 Petition for Action on Supervised Release

COMES NO W Me lissa K. Goni gam, U.S. Probation Offi cer of the co urt, presenting a pet1t1on fo r
modi ficati on of the Judgment and Commitment Order of Keion Shyiem Everett, who, upon an earli er plea
of guilty to Di strib ut ion of a Quantity of Coca ine Base (Crack), in vio latio n of 2 1 U.S.C . § 841 (a)(l) and
21 U.S.C. § 84 1(b)( l )(C), was sentenced by the Ho norable Ma lcolm J. Howard , Senior U.S. D istrict Judge,
on November 7, 20 17, to th e custody of th e Bureau of Pri sons fo r a term of2 l months. It was fu rther ordered
that upo n release fro m impriso nm ent the defend ant be placed on superv ised re lease for a period of 3 years.

    Keion Shyiem Everett was re leased fro m custody on October 31 , 201 8, at whi ch time the term of
supervised re lease comm enced .

RESPE CTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On ovember 6, 20 18, the defendant subm itted to a urinalys is screenin g, and adm itted to using marij uan a
an d opiates on November 1, 201 8. It is noted that at th e tim e of sentencing on Novem ber 7, 2017, Everett
was ordered to parti cipate in th e DROPS Program ; however, du e to Everett being released from Bureau of
Priso ns custody less than one week ago, the und ersigned probati on officer believes he wo ul d be better
served by seeking treatment and empl oyment than serv ing additional time in custody. At thi s time, it is
respectfull y recom mend ed that the DROPS Sancti on be removed fro m his conditi ons and th e Probat ion
Office be permi tted to add ress these issues through other means. Everett has been referred fo r a sub stance
abu se assessment and placed in th e Surpr ise Urin alys is Program . He understands that contin ued use of
control led substances w ill resul t in furth er sancti ons by the court.

PRAYING THAT THE COURT WILL ORDER that the supervised release condition imposi ng the DROPS
Program be stricken.

Except as herein modified, the judgment shall remain in full fo rce and effect.

Rev iewed and approved,                                  I declare under penalty of perj ury that the fo rego ing
                                                         is tru e and correct.


Isl Jeffrey L. Ke ller                                   Isl Me li ssa K. Go ni gam
Jeffrey L. Ke ller                                       Me li ssa K . Gonigam
Superv is ing U.S. Probati on Office r                   U.S. Pro bati on Officer
                                                         200 William sbu rg Pkwy, Unit 2
                                                         Jacksonv ille, NC 28546-6762
                                                         Phone: (9 10) 346-5 103
                                                         Executed O n: Novem ber 6, 201 8
Keion Shyiem Everett
Docket No. 7:17-CR-62-lH
Petition For Action
Page2
                                     ORDER OF THE COURT

                                7       day of   ~/y,     , 20 18, and ordered fil ed and
       art of the records in the above case.
